DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 59, 69, 70 are objected to because of the following informalities:  
As to claim 59, the second instance of “opening” in line 2 should be amended to recite “openings”.
As to claim 69, “the patient” in line 2 should read “[[the]] a patient” since no patient was previously introduced.
As to claim 70, “at angle” in line 2 should be amended to recite “at an angle”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 81 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 81, which was introduced in the 4/30/21 set of claims, recites “wherein no portion of the blunt cannula is disposed within the hub”. As noted in the previous office action, while paragraph [0033] of the instant specification reads “a hub 126 is disposed at the second end 108 of the cannula 100”, this is not the same as saying that no portion of the blunt cannula is disposed within the hub. The disclosure as originally filed only ever shows a side view of hub 126 and does not expressly set forth whether any portion of the blunt cannula is disposed/not disposed in the hub. Therefore it cannot be said for sure that at the time the application was filed, that there was sufficient disclosure to convey to one skilled in the art that the inventor(s) had possession of the claimed invention, and the recitation of “wherein no portion of the blunt cannula is disposed within the hub” is considered new matter. The applicant’s arguments concerning this rejection were not found persuasive (see Response to Arguments section below).

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 22, 52-63, 68, and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a blunt cannula having a cylindrical wall that defines an axial passage between a closed first end and a second end of the blunt cannula” in lines 4-5, but then later recites “the wall having at least one side opening in fluid communication with the axial passage adapted to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula” in lines 6-8. This is unclear because it is not apparent how a first end can be closed and fluid can be flowing out of the first end simultaneously. It is believed that when the applicant refers to a “closed first end”, they may be referring to an embodiment of a cannula having a first end with a closed tip, while also including at least one side opening, however the specification does not expressly clarify whether this is what is meant. The instant specification describes in instant paragraphs [0059]-]0060] how increasing an overall surface area exposed to fluid, through the introduction of side ports, etc… can reduce the pressure required to pass fluid into tissue in situations where a tip of the cannula is obstructed. The word “obstructed” though, appears to only be used in the context of a normally open tip being occluded or blocked by some type of tissue, and the side openings resist interruption of fluid flow by providing alternate flow paths. Therefore it is not clear what exactly is meant by interruption of fluid flow through the axial passage and out of the first end of the blunt cannula when the tip/end is designed to be closed, as there would presumably never be flow out of a closed tip/end.
Claims 22, 52-63, and 70 are rejected as they depend from a rejected base claim.
Claim 68 is unclear because it refers to “a connector configured to connect the cannula with the reservoir such that the cannula and the reservoir are in fluid communication with each other during drug delivery, wherein the hub surrounds at least a portion of the connector”, however claim 1 was amended to recite “a needle fluidly connecting the blunt cannula and the reservoir” in line 13. Instant paragraph [0033] teaches that “The hub 126 may surround a needle or other connector used to connect the cannula 100 with a reservoir such that the cannula 100 and the reservoir are in fluid communication with each other”. Therefore it is unclear if the “connector” of claim 68 is intended to refer to some other part than the needle, or if the connector is the same part as the needle.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 48, 49, 66, 67, 69, 75, 76, and 79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky (US 2008/0051730 A1, cited by applicant on 4/7/21 IDS), in view of Dirac et al. (US 2013/0245555 A1, cited previously and hereafter ‘Dirac’), and further in view of Horvath et al. (US 2015/0051583 A1, cited previously and hereafter 'Horvath').
As to claim 1, Bikovsky discloses a drug delivery device (Figs. 2-6) comprising: a housing (“housing structure 44 [which] may include a portion of the housing structure of the disposable housing portion 20 of FIGS. 2 and 3” – para 0066); a blunt cannula (48) having; a cylindrical wall that defines an axial passage between a first end (bottom end that enters patient) and a second end (top end that is attached to needle carriage 46) of the blunt cannula (Fig. 4), the wall having a region at the first end to define an opening (see opening at first end in Fig. 4 where tip of needle 72 protrudes through) in fluid communication with the axial passage (Fig. 4), and a reservoir (28), disposed in the housing (“reservoir 28 is located in the reservoir retaining portion 24 of the disposable housing portion 20” – para 0062), operable to be in fluid communication with the second end of the blunt cannula (see Figs. 4-6); and a needle (hollow needle 90 or hollow needle 50) fluidly connecting the blunt cannula and the reservoir (para 0081, 0086, Figs. 4-6)
Bikovsky is silent to the wall having at least a first tapered region at the first end to define the opening. Dirac discloses a sprinkler cannula having a first end (distal end 20) and teaches “The distal end 20 of the cannula 1 may or may not be tapered such as shown in FIG. 4.  Providing the distal end 20 of the cannula 1 with a tapered end may facilitate insertion of the cannula 1” (para 0070). It would have been obvious to one having ordinary skill in the art before the present invention was made to 
Bikovsky is silent to at least one side port formed in the wall to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula, each of the at least one side port being disposed adjacent to or within the first tapered region at the first end of the blunt cannula. Horvath teaches at least one side port (cuts/splits and/or holes shown throughout Figs. 7-36 of Horvath) formed in a wall at a first end (bottom end that enters patient) of a blunt cannula (30, 40, 50, etc…) to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula (see abstract, para 0007-0013, 0016, 0018, 0066, 0067, 0070, 0074, 0099), and further discloses that the side ports can be disposed adjacent to or within a first tapered region at the first end (see embodiments in Figs. 7-8, 12, 15-36 of Horvath). It would have been obvious to one having ordinary skill in the art to have further modified Bikovsky to include at least one side port formed in the wall to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula, each of the at least one side port being disposed adjacent to or within the first tapered region at the first end of the blunt cannula. One would have been motivated to do so as Horvath teaches that side ports can be used to deliver fluids from/adjacent to a tapered region and can minimize risks of blockage/occlusion due to kinking, inflammation, and other complications (see at least para 0007-0013, 0016, 0018, 0066, 0067, 0070, 0074, 0099 of Horvath).

As to claim 3, Bikovsky in view of Dirac and Horvath teach the drug delivery device of claim 1 as described above. Bikovsky is silent to wherein the at least one side port comprises a pair of side ports however Horvath further discloses embodiments wherein the at least one side port comprises a pair of side ports (see Fig 19-21, 32-34, para 0094, 0103), it would thus have further been obvious to one having ordinary skill in the art to use a pair of side ports, as Horvath teaches that pairs of side ports can be created with a single through-hole (see par 0094 of Horvath; also see para 0071 of Dirac).
As to claim 4, Bikovsky in view of Dirac and Horvath teach the drug delivery device of claim 3 as described above. Bikovsky is silent to wherein the pair of side ports are aligned with each other across the axial passage however Horvath further discloses embodiments wherein the pair of side ports are aligned with each other across the axial passage (see Fig 19-21, 33, para 0094, 0103). It would thus have further 
As to claim 5, Bikovsky in view of Dirac and Horvath teach the drug delivery device of claim 1 as described above. Bikovsky is silent to wherein the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage, however Horvath further discloses wherein the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage (see embodiments in Figs. 15-36 of Horvath). It thus would have been further obvious to one having ordinary skill in the art to have modified Bikovsky such that the at least one side port comprises a circular opening formed in the wall to permit flow transverse to the axial passage. One would have been motivated to do so as Horvath teaches its side ports, shown to be round, provide the functionality noted above of minimizing risks of blockage/occlusion due to kinking, inflammation, and other complications and can still allow for fluid delivery if such issues occur (see Figs. 15-36 & para 0007-0013, 0016, 0018, 0066, 0067, 0099 of Horvath).
As to claim 6, Bikovsky in view of Dirac and Horvath teach the drug delivery device of claim 1 as described above. Bikovsky and Dirac are silent on wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage. Horvath discloses embodiments wherein the at least one side port comprises an elongated slit formed in the wall to permit flow transverse to the axial passage (see embodiments in Figs. 7-10, 31 of Horvath). It would have been further obvious to one having ordinary skill in the art to use an elongated slit formed as the at least one side port to permit flow transverse to the axial passage of the modified version of Bikovsky for the motivation of providing a pressure-sensitive side port (see para 0068, 0074 of Horvath).
As to claim 7, Bikovsky in view of Dirac teaches the drug delivery device according to claim 1 as described above. Bikovsky and Dirac are silent on wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage. Bikovsky discloses embodiments wherein the at least one side port comprises an elongated slot formed in the wall to permit flow transverse to the axial passage (Figs. 9-11, para 0082), it would have thus further been obvious to 
As to claims 48 and 49, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 3 as described above. Bikovsky is silent to wherein each side port of the pair of side ports comprises a respective circular opening formed in the wall to permit flow transverse to the axial passage and wherein the pair of side ports are aligned with each other across the axial passage. However Horvath further discloses wherein each side port of the pair of side ports comprises a respective circular opening formed in the wall to permit flow transverse to the axial passage and wherein the pair of side ports are aligned with each other across the axial passage (Figs. 19-21, para 0094 of Horvath). It would thus have further been obvious to one having ordinary skill in the art to use a pair of circular side ports aligned with each other across the axial passage as claimed since such ports can be formed by a single through-hole while still providing for sufficient strength of the catheter to withstand impact forces during insertion (para 0094), and/or based on a desired dispersion pattern (see at least para 0019, 0087, 0099 of Horvath).
As to claim 66, Bikovsky in view of Dirac and Horvath teaches the drug delivery according to claim 1 as described above. Bikovsky is silent to the limitations of claim 66 however Horvath further discloses embodiments comprising a pair of circular side ports disposed within a first tapered region at the first end of its cannula (see Fig. 32-36 of Horvath). It would have been obvious to one having ordinary skill in the art to include the at least one side port of the modified version of Bikovsky as a pair of circular side ports in the first tapered region at the first end of the blunt cannula in view of the teachings of Horvath in order to release controlled amounts of infusate in an area around the first tapered region (see para 0019, 0099 of Horvath).
As to claim 67, Bikovsky in view of Dirac and Horvath teaches the drug delivery according to claim 1 as described above. Bikovsky further discloses a hub (carriage 46) fixedly connected to the second end of the cannula (see Fig. 4, para 0067, the cannula 48 and carriage 46 shown as integral parts that move together), the hub having a larger outer diameter or dimension than that of the second end of the cannula (Fig. 4; carriage 46 being wider than second end of cannula).
 wherein the blunt cannula is configured to be introduced into the skin of the patient at an angle that is substantially perpendicular to the skin of the patient (see Figs. 4-6, para 0067, 0073).
As to claim 75, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. The modification of Bikovsky/Dirac in view of Horvath as noted in the rejection of claim 1 would be such that the at least one side port is configured to increase a surface area of tissue exposed to fluid flow as compared to a configuration of the blunt cannula without the at least one side port (i.e. adding extra side port(s) in the cannula would be increasing an area of tissue exposed to fluid flow as it provides additional openings in which fluid can exit the cannula into adjacent subcutaneous tissue (see at least para 0019, 0073, 0087, 0099 of Horvath)).
As to claim 76, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. Bikovsky further discloses a drive (“drive device, such as an electrically operated motor” – see para 0054) operatively coupled to the reservoir to move fluid from the reservoir through the blunt cannula (para 0054).
As to claim 79, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above. The modified version of Bikovsky further falls within the scope of an “on-body pump” as it attaches to the body of a patient and pumps fluid (see para 0055 of Bikovsky which discloses an adhesive for attaching to a patient, also see para 0004, 0045 of Bikovsky).

Claims 9 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1 above, and further in view of Utterberg (US 2004/0122380 A1, cited previously).
As to claim 9, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above.

Utterberg discloses blunt cannulas having bent tips and teaches “A method of communication with an internal access site under the skin of the patient is thus provided. This method comprises: providing a preformed access channel through the skin to the internal access site; and advancing through the access channel a rigid cannula having a beveled front end with dull edges. The beveled front end defines an outer end portion that is bent transversely inwardly toward the longitudinal axis of the cannula. Such a cannula can be better centered in the access channel to reduce tissue abrasion resulting from such advancement” (para 0013, also see paragraphs 0008, 0011).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the tapered region of Bikovsky as modified by Dirac and Horvath with at least one bevel as described above by Utterberg due to the advantages of placement as described by Utterberg (see paragraphs 0008, 0011, 0013 of Utterberg as cited above).
As to claim 64, Bikovsky in view of Dirac, Horvath and Utterberg teaches the drug delivery device according to claim 9 as described above. Bikovsky is silent to the limitations of claim 64 however Utterberg further teaches in Fig. 4 and para 0029 that  “Thus a blunt cannula is provided, particularly for easy insertion into a needle tract extending through the skin for repeated insertion, while minimizing the further cutting of tissue and the consequent pain experienced by the patient. The blunt cannula also has the upturned end 24 to further reduce the cutting or abrasion of tissue as the cannula is advanced, and to assist in centering the cannula as it advances. The centering is facilitated because the outer surface 38 of the needle tip is acted on by forces that tend to urge the needle tip (as shown in FIG. 4) upwardly as the needle advances. This tends to counteract lateral forces exerted in the opposite direction upon surface 14 as the cannula is advanced”. Thus, by making the bevel (surface 14) extend only partially across the first tapered region (end 12 of Utterberg) by providing an upturned end makes it so the cannula would remain centered as it advances. It thus would have been obvious to one having ordinary skill in the art at the time of invention to modify the end of the cannula Bikovsky (as already modified above) to do the same for the advantages of reduced pain and/or centering of the cannula as it advances as described by Utterberg above.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1 above, and further in view of Alderete JR. et al. (US 2012/0259282 A1, cited previously and hereinafter 'Alderete').
As to claim 19, Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above, but do not expressly recite an auto-injector, microinfuser, or infusion pump having a barrel and a plunger disposed within the barrel to define the reservoir.
Alderete discloses an infusion pump having a barrel (1230) and a plunger (1232) disposed within the barrel to define the reservoir (see Fig. 20, para 0193).
It thus would have been obvious to one having ordinary skill in the art at the time of invention to provide the modified version of Bikovsky with an infusion pump having a barrel and a plunger disposed within the barrel to define the reservoir such as that taught by Alderete. One would have been motivated to do so since Alderete teaches that these are known components used for reservoirs that can be used within skin-attachable infusion devices for delivering fluid to a patient (see Fig. 20, para 0060, 0193 of Alderete).

Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 1 above, and further in view of Stone (US 2011/0144587 A1, cited previously).
As to claim 51, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 1 as described above.
Bikovsky, Dirac and Horvath are silent on the various substances recited in claim 51 being disposed in the reservoir.
Stone discloses a liquid agent delivery apparatus, system, and method and teaches delivery of numerous known fluids including erythropoiesis stimulating agents and granulocyte colony-stimulating factors (see para 0035 of Stone).
.

Claims 77-78 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bikovsky in view of Dirac and Horvath as applied to claim 76 above, and further in view of Alderete JR. et al. (US 2012/0259282 A1, cited previously and hereinafter 'Alderete').
As to claim 77, Bikovsky in view of Dirac and Horvath teaches the drug delivery device of claim 76 as described above, but does not expressly recite wherein the reservoir comprises a barrel and a plunger disposed at least partially in the barrel, and the drive is configured to move the plunger relative to the barrel to move the fluid from the reservoir through the blunt cannula.
Alderete discloses an infusion pump having a barrel (1230) and a plunger (1232) disposed within the barrel to define a reservoir (see Fig. 20, para 0193), and wherein a drive (drive motor assembly 1240) is configured to move the plunger relative to the barrel to move the fluid from the reservoir (para 0193).
It thus would have been obvious to one having ordinary skill in the art at the time of invention to provide the modified version of Bikovsky with a barrel and a plunger disposed within the barrel to define the reservoir such as that taught by Alderete, and wherein the drive is configured to move the plunger relative to the barrel to move the fluid from the reservoir through the blunt cannula. One would have been motivated to do so since Alderete teaches that these are known components used for reservoirs that can be used within skin-attachable infusion devices for delivering fluid to a patient (see Fig. 20, para 0060, 0193 of Alderete).

As to claim 78, Bikovsky in view of Dirac, Horvath, and Alderete teaches the drug delivery device of claim 77 as described above. The modified version of Bikovsky further falls within the scope of an “on-body pump” as it attaches to the body of a patient and pumps fluid (see para 0055 of Bikovsky which discloses an adhesive for attaching to a patient, also see para 0004, 0045 of Bikovsky and para 0188 of Alderete).


Allowable Subject Matter
Claims 65 and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 65, while Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to claim 1 as described above, each are silent to wherein the cylindrical wall of the blunt cannula connects the first end of the blunt cannula and the second end of the blunt cannula at an obtuse angle relative to each other in combination with the elements of claim 1. While the previously cited DiIanni et al. (US 2014/0127048 A1, hereafter ‘DiIanni”) teaches a blunt cannula (176) having a first end (end seen in Fig. 2 that protrudes from housing), a second end (opposite end within housing), and a cylindrical wall (walls of cannula 176), and wherein the cylindrical wall of the blunt cannula connects the first end of the blunt cannula and the second end of the blunt cannula at an obtuse angle relative to each other (see Figs. 1-4), it would not have been obvious to one having ordinary skill in the art before the present invention was made to have modified Bikovsky to satisfy these limitations, as doing so would likely require significant modification to the cannula insertion components, such as needle shaft 72 of Bikovsky. I.e. there is no obvious manner to modify Bikovsky (as already modified by Dirac and Horvath), including in view of DiIanni, to satisfy the limitations of claim 65 in combination with those of claim 1.
As to claim 68, Bikovsky in view of Dirac and Horvath teaches the drug delivery according to claim 67 as described above. The examiner notes that while this claim was rejected under 35 U.S.C. 112, second paragraph, the examiner believes that the “connector” refers to the same thing as the needle in claim 1. Bikovsky discloses that the needle/connector (hollow needle 90 or hollow needle 50) is configured to connect the cannula with the reservoir such that the cannula and the reservoir are in fluid communication with each other during drug delivery (see Figs. 4-6, para 0073, 0081, 0086). However 
As to claim 80, Bikovsky in view of Dirac and Horvath teaches the drug delivery of claim 79 as described above. Bikovsky further discloses a hub (needle carriage 46) disposed at the second end of the blunt cannula (see Fig. 4), however is silent to the hub surrounding at least a portion of the needle (though the view in Figs. 4-6 of Bikovsky shows the carriage 46 on multiple sides of the needle 50; it cannot be said for sure that carriage 46 surrounds any portion of the needle 50 or needle 90). No reference was found that would have made it obvious to one having ordinary skill in the art to have modified Bikovsky/Dirac/Horvath such that the hub surrounds at least a portion of the needle in combination with the rest of the elements of claims 1, 79, and 80.

The examiner notes that claim 21 is not being given a prior art rejection at this time. However due to the clarity issues as noted in the rejections under 35 U.S.C. 112, claim 21, as well as all claims which depend therefrom, are not being considered allowable at this time.
The examiner notes that claim 81, which depends from claim 80, is not being given a prior art rejection. However, since claim 81 was rejected under 35 U.S.C. 112, first paragraph, it is not being considered allowable at this time.

Response to Arguments
Applicant’s Remarks submitted 9/3/21 have been considered.
With regard to applicant’s arguments under the heading “Response to Claim Rejections – 35 USC § 112” (pages 12-13 of Remarks), the examiner notes that the amendments to claim 79 have obviated the previous new matter rejection of claim 79. The limitations from previous claim 79 which were incorporated into claim 1 were not limitations that caused the rejections. Therefore no new matter 
For example, paragraph [0033] of the specification teaches, “a hub 126 is disposed at the second end 108 of the cannula 100.” The issue is what relation between the cannula and hub is supported in the specification. The hub 126 is described as “disposed at the second end 108.” Paragraph [0033] (emphasis added). The word “at” is defined as “used as a function word to indicate presence or occurrence in, on, or near.” Merriam Webster. Based on the description, a person having ordinary skill in the art could reasonably determine that the hub could be constructed af or on the second end such that the second end was not disposed within the hub

The examiner agrees that the issue is what relation between the cannula and hub is supported in the specification. However, just because it can be said that the hub is disposed at (or alternatively “in, on, or near”) the cannula, this does not necessarily mean there is support for the limitation of “wherein no portion of the blunt cannula is disposed within the hub”. The previous and current rejections state that “For support through inherent disclosure, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill (see MPEP 2163.07(a)). Inherency, however, may not be established by probabilities or possibilities (Id.)”. Based off the applicant’s disclosure, and the definition of “at” cited above, the examiner is of the stance that the hub being disposed at the second end means that the hub could potentially be “in, on, or near” the second end of the cannula. The hub being “on” the cannula could mean there this is some portion of the cannula within the hub. There is no implied or inherent disclosure that would allow one skilled in the art to reasonably conclude that no portion of the blunt cannula is disposed within the hub because the missing descriptive matter (e.g. a clearer description/showing of how the hub 126 is attached to the second end 108 of the cannula) is not necessarily present in the drug delivery device as originally disclosed.
With regard to applicant’s arguments under the heading “Response to Claim Rejections – 35 USC § 103” (pages 13-14 of Remarks), these arguments are moot. The applicant argues as if all of the previous limitations from claim 79 were incorporated into claim 1. However this is not the case. For example previous claim 79 required a “needle directly connecting the blunt cannula and the reservoir”. The word “directly” is not used in instant claim 1. Furthermore instant claim 1 requires that the reservoir be disposed in the housing, which was not a requirement of previous claim 1 or claim 79. The amendments to claim 1 have resulted in new rejections using the Bikovsky reference as made above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783